Citation Nr: 1236899	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  03-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 and from December 1955 to February 1972.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for residuals of carcinoma of the prostate with status post prostatectomy.

In July 2006, the Veteran testified before the undersigned at the RO.  A transcript of that hearing has been associated with his claims folders.

As explained in a November 2006 Board remand, this matter had been subject to an automatic stay implemented by the Board after the decision in Haas v. Nicholson, 20 Vet. App. 257 (2000) was issued.  This stay was lifted on January 22, 2009 following the United States Supreme Court's denial of a writ of certiorari.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In June 2009, February 2010, and August 2011, the Board remanded this matter for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Herbicide exposure during the Veteran's period of active military service has not been established.

2.  The Veteran's prostate cancer did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.
CONCLUSION OF LAW

A prostate disorder, to include prostate cancer, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103(A) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in November 2001.  While he was provided an initial VCAA letter in November 2001, he was not provided fully adequate VCAA notice prior to the October 2001 rating decision that denied service connection for prostate disability.  However, in December 2006, the RO supplemented the initial notice, thereby providing complete notice.  The Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in August 2012.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  VA obtained all relevant medical records and service personnel records.  These have been associated with the claims files.

VA afforded the Veteran a hearing on appeal in July 2006.  The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, the undersigned identified the issue on appeal and accepted testimony on the circumsntances surrounding the Veteran's belief he was exposed to Agent Orange while serving in Thailand between 1970 and 1971.  While the undersigned did not suggest the submission of evidence, because the nature of this case involves verifying exposure to herbicide agents through official channels, there was no specific evidence to suggest that the Veteran obtain on his own.  Moreover, the Board subsequently remanded this claim on several occasions for development centered on establishing the Veteran's exposure to herbicide agents in service.  The Board met the duties imposed by 38 C.F.R. § 3.103(c)(2).
The Board previously reviewed the record, determined that additional development was necessary.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

It is noted that no VA examinations has been conducted in this case.  All appropriate development procedures have been completed to determine whether the Veteran was exposed to herbicides while serving in Thailand, including inquiry submitted to the Compensation and Pension Service (C&P Service) and the Joint Services Records Research Center (JSRRC).  Neither the C&P Service nor the JSRRC were able to verify such exposure and herbicide exposure has not otherwise been established.  Moreover, the evidence does not show that the Veteran's prostate cancer manifested in service or for many years thereafter.  Indeed, the Veteran does not claim that a prostate disability to include prostate cancer is related to service other than as a result of his alleged in-service herbicide exposure.  Thus, there is no evidence of a relevant in-service event, injury, or disease or an indication that the Veteran's prostate cancer may be related to service which would warrant a VA examination in this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board will address the merits of the claim.

II.  Service Connection for a Prostate Disability

The Veteran contends that he has a prostate disability due to exposure to herbicide agents during his active duty service while stationed in Thailand from 1970 to 1971 at the Udorn Royal Thai Airbase, and that such exposure led to his prostate cancer.  He has not reported having prostate problems in service or soon after service, to include prostate cancer.

The Veteran specifically alleges that his he worked as an aircraft engine manager and that he had to tag and ship engines pulled from aircraft that had flown through Vietnam airspace.  He argues that as an aircraft engine manager, he came in contact with Agent Orange.  The Veteran indicated that he handled parts that came from aircraft that flew combat missions in Vietnam and had landed at bases such as DaNang.  He also alleges that the perimeter of the Udorn Royal Thai Airbase was heavily defoliated and that he suspects Agent Orange may have been used.

A.  Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation, and include prostate cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

In claims of herbicide exposure, the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual") provides that, if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides further development is required consistent with the Manual.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

B.  Factual Background

A review of the record shows that the RO placed a copy of the C&P Service's "Memorandum for the Record" in the Veteran's claims file.  This memorandum essentially concluded that available Department of Defense (DoD) records did not support the theory of secondary herbicide exposure to personnel based in Thailand as a result of servicing or working on aircraft that flew bombing missions over Vietnam.  The memorandum stated, in pertinent part, as follows:

* That only limited testing of tactical herbicides was conducted in Thailand from April to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The spray operations and research were conducted by 5 civilian and 5 military personnel and were not located near any U.S. military installations or Royal Thai Air Force bases.
* Subsequently, tactical herbicides (such as Agent Orange) were used and stored only in Vietnam.  There are no records of any tactical herbicide storage or use in Thailand other than the limited use during the period from April to September 1964 and base civil engineers in Thailand were not permitted to purchase or apply tactical herbicides.
* Any aircraft that conducted tactical herbicide spraying were stationed in Vietnam, not Thailand.
* Non-tactical herbicides (i.e. commercial herbicides) were sporadically used for vegetation control within the fenced perimeters of air bases during the Vietnam Era.  Therefore, if a veteran's MOS or unit was one that regularly had contact with the base perimeter (as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter), there was a greater likelihood of exposure to commercial pesticides, including herbicides.
* During the period from 1968 to 1975, commercial herbicides were known to have been used along the perimeter of several Royal Thai Air Force bases, including Korat, Takhli, Ubon, and Udorn.

The evidence of record further includes the Veteran's personnel records and service treatment records.  Service personnel records establish that the Veteran had service with the US Air Force, 432nd Support Squadron, 432nd Tactical Reconnaissance Wing, stationed at Udorn, Royal Thai Air Force Base (RTAFB).  The Veteran had active service from July 1951 to July 1955 and from December 1955 to February 1972.   He received decorations including the Vietnam Service Medial and the Republic of Vietnam Campaign Medal.  Service treatment records reflect no complaints, treatment, or diagnosis for a prostate disorder to include cancer.  Report of separation examination (retirement) dated in August 1971 reflects normal clinical evaluation of the genitourinary system.

Post service treatment records show that the Veteran presented with prostatic symptoms in 1993, diagnosed as benign prostatic hypertrophy.  These records further show that the Veteran was diagnosed with adenocarcinoma of the prostate in 1997 and underwent a radical prostatectomy in January 1998.  The Veteran presented for a VA Agent Orange examination in February 2007.  He reported a history of Agent Orange exposure in Thailand between August 1970 and July 1971 as an aircraft mechanic and aircraft engine manager.  He stated that he believes he was indirectly exposure to Agent Orange.  The examiner explained to the Veteran that prostate cancer was presumably linked to Agent Orange exposure.

In July 2006, the Veteran testified at a Board hearing that he was exposure to Agent Orange while he served in Thailand and this may have led to his prostate cancer.  The Veteran testified he was an aircraft engine manager, procured all engines being installed in an aircraft, tagged engines that were removed from aircraft, and basically handled the equipment on aircraft that had been in Vietnam.  The Veteran denied seeing any indications of herbicide on the equipment he handled or seeing spraying around the base.

In July 2012, the RO requested that the U.S. Army and Joint Services Records Research Center (JSRRC) attempt to verify the Veteran's herbicide exposure between 1970 and 1971 while stationed at RTAFB.  The August 2012 response reflects as follows:

We reviewed the U.S. Air Force (USAF) listing for 1970 and 1971 and found that the 432nd Support Squadron, 432nd Tactical Reconnaissance Wing (TRW) was stationed at Udorn Royal Thai Air Force Base (RTAFB), Thailand, during the period.  We also reviewed the October 1970 through February 1971 history submitted by the 432nd TRW, and additional available historical data.  The data did not report on Mr. [Veteran] or unit personnel assigned to the 432nd Support Squadron duty assignments; or unit members [sic] exposure to Agent Orange, after coming in contact with aircraft that were flown into South Vietnam and back to Udorn RTAFB, Thailand.  Therefore, we are unable to document or verify that Mr. [Veteran] was exposed to Agent Orange during his tour of Udorn RTAFB, Thailand.

As a result, the Department of Veterans Affairs Appeals Management Center issued a formal finding in August 2012 that the evidence failed to confirm the Veteran was exposed to herbicides in Thailand.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a prostate disability to include prostate cancer.  Herbicide exposure during the Veteran's period of active military service has not been established.  Also, the Veteran's prostate cancer did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.

The record shows that, although the Veteran served in the U.S. Air Force during the Vietnam Era at one of the Royal Thai Air Force Bases listed in M21-1 MR, he did not serve as a security policeman, a security patrol dog handler, or as a member of the security police squadron.  Furthermore, the evidence does not otherwise reflect that his assigned duties, as explained above, placed him near the air base perimeters. Therefore, herbicide exposure in Thailand cannot be conceded based on these facts alone.

Moreover, the C&P Service has addressed contentions that individuals who serviced aircraft were secondarily exposed to herbicide, and has determined that there is no evidence of such secondary exposure during service in Thailand, or of harmful effects even if secondary exposure occurred.  Thus, the Board has no basis on which to support a finding that the Veteran was exposed to herbicides in this case, assuming the factual accuracy of the Veteran's reports of his work and duties while in Thailand.

The Board observes that the Veteran has not claimed to have had service in the Republic of Vietnam or to have set foot within land borders of Vietnam.  Therefore, presumptive service connection on the basis of in-country service is not for applicable in this case.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to the presumptive connection); see also VAOPGCPREC 27-97 (July 23, 1997).  The Board notes that the Veteran's DD Form 214 shows that he received the Vietnam Service Medal (VSM), among other medals and awards; however, the Federal Circuit held that "service in Vietnam" will not be presumed based upon a veteran's receipt of the VSM.  See Haas, 525 F.3d at 1174.

In this case, exposure to an herbicide agent in service is not established.  The Veteran's personnel records fail to show any exposure to herbicides and testimony from the Veteran reflects that he saw no indicia of herbicide agents on the aircraft he managed.  Also, the C&P Services Memorandum does not support a finding of herbicide exposure based on the Veteran's history.  This evidence is more probative than the surmise or guesswork of the Veteran as set forth in his statements and testimony.  The Board assigns greater probative value to the C&P Services Memorandum because it relied on information from DoD, which has more comprehensive and accurate official records regarding its own use of herbicides and defoliants than do authors and organizations providing conflicting accounts.  See, e.g., Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992) (the service department's decisions on matters within its provenance are conclusive and binding on VA).

The Board acknowledges the February 2007 VA Agent Orange examination explained that his prostate cancer was presumably related to Agent Orange exposure in service based on the Veteran's reported history of Agent Orange exposure.  However, the Board finds that the examiner's determination that the Veteran's prostate cancer resulted from Agent Orange exposure is insufficient to support a grant of service connection, because the factual predicate of exposure to Agent Orange is not established.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject medical opinion based on appellant's statement that is contradicted by other facts in record); Black v. Brown, 5 Vet. App. 177 (1993) (holding that the Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises).

Thus, as discussed above, the Veteran may not be presumed to have been exposed to herbicides in Thailand.  Further, he has not submitted evidence of actual exposure to herbicides outside of the presumption.  Therefore, service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The Board has further considered whether service connection for a prostate disability to include cancer is warranted on a direct basis-that is, without regard to whether there was herbicide exposure in service.  See Combee, 34 F.3d at 1042 (Fed Cir. 1994).  However, the preponderance of the evidence is against service connection for a prostate disability to include cancer on a direct basis.  A prostate disorder is not shown in service and cancer is not shown within the initial post separation year.  The Veteran's prostate problems are first shown many years after service and have not been etiologically related to service.

Accordingly, the claim is denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107(b); Gilbert supra., 55-57 (1991).


ORDER

Service connection for a prostate disability to include prostate cancer is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


